J-A03013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

FRANKLIN E. KEPNER, JR.                             IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                             Appellant

                       v.

TINE KEPNER A/K/A ANNE KEPNER

                             Appellee                    No. 603 MDA 2014


                    Appeal from the Decree March 17, 2014
               In the Court of Common Pleas of Columbia County
                  Domestic Relations at No(s): 603 MDA 2014


BEFORE: MUNDY, J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                  FILED JUNE 03, 2015

        Appellant, Franklin E. Kepner, Jr., (Husband) appeals from the March

17, 2014 final decree in divorce from his bonds of matrimony with Appellee,

Tine Kepner (Wife).         Husband raises various challenges to the trial court’s

economic awards for equitable distribution, alimony, and alimony pendent

lite (APL). After careful review, we affirm in part and reverse in part.

        A review of the certified record discloses the following pertinent

procedural history of this protracted divorce case. On February 22, 2008,

Husband filed a complaint in divorce including counts for no-fault divorce

and equitable distribution of marital property.        Wife filed an answer and

counterclaim on March 17, 2008, including, inter alia, additional counts for

alimony, APL, costs and expenses, and counsel fees.            On June 28, 2010,
____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-A03013-15



upon agreement of the parties, the trial court appointed Michael Dennehy,

Esquire as special master (the master) to address the divorce, equitable

distribution, alimony, APL, counsel fees, and costs and expenses issues.

Hearings before the master were conducted on December 14, 2010 and

February 3, 2011. On November 10, 2011, the master filed a notice of filing

a master’s report.        Wife filed exceptions on November 30, 2011, and

Husband filed exceptions on December 22, 2011.1

       Specifically, Husband took exception to the master’s report for its

exclusion of Wife’s personal injury award from marital property in light of the

new Supreme Court case of Focht v. Focht, 32 A.3d 668 (Pa. 2011)

(holding that settlement proceeds received post-separation by spouse in

personal injury tort action, were marital property because cause of action

accrued prior to separation, overruling Pudlish v. Pudlish, 796 A.2d 346

(Pa. Super. 2002)). Husband also took exception to the master’s report for

its failure to provide a final date for payment of APL, for awarding Wife

alimony and counsel fees in light of her substantial non-marital assets, and

for its alleged failure to properly account for certain rental value and asset

dissipation in determining the equitable distribution award. See Husband’s

Exceptions to the Report and Recommendations of Special Master Filed on

November 10, 2011, 12/22/11, at ¶¶ 1-7.

____________________________________________
1
  On February 27, 2012, Husband filed a petition to bifurcate the divorce
counts from the economic counts, to which Wife filed an answer opposing.
The trial court never acted on the petition.


                                           -2-
J-A03013-15



        On October 25, 2012, the trial court issued an order remanding the

matter to the master for recalculation of equitable distribution, alimony, and

APL in light of Focht. Trial Court Order, 10/25/12, at 1 ¶¶ 1-4. The trial

court    also   sustained    in   part   Husband’s   exception    to   the    master’s

consideration of the factors pertaining to potential offsets and/or credits

relative to the sale value of the marital residence, directing the master to

consider its November 17, 2011 order on the subject.             Id. at 5. The trial

court overruled Husband’s remaining exceptions. Id. at 4.

        On September 9, 2013, the master filed a notice of filing master’s

report on remand.2         Husband filed exceptions to the master’s report on

remand on September 26, 2013.             Therein, Husband alleged various errors

connected with the master’s new APL recommendation.                          Husband’s

Exceptions to the Master’s Report on Remand, 9/26/13, at ¶ 7. Wife filed

exceptions to the report on September 30, 2013. Thereafter, Husband filed

“counter exceptions” on October 22, 2013, reiterating, inter alia, most of his

exceptions to the master’s original report. Husband’s Counter Exceptions to

the Master’s Report on Remand, 10/22/13, at ¶¶ 1-9. The trial court denied

all exceptions of both parties by order filed March 7, 2014. On March 13,

2014, Wife filed a praecipe for entry of a final divorce decree. The decree


____________________________________________
2
  The master’s reports and recommendations of November 10, 2011 and
September 9, 2013, do not contain numbered pages. For purposes of
reference, we have assigned sequential pagination, beginning after the
respective title pages.


                                           -3-
J-A03013-15



was filed on March 17, 2014.           Husband filed a timely notice of appeal on

April 4, 2014.3

        Subsequent to the filing of the instant appeal, Wife filed a motion to

quash, asserting the order appealed from was not a final order. On June 20,

2014, this Court issued a per curiam order denying Wife’s motion without

prejudice to present the issue before this Panel.             Both parties have

addressed the issue in their appellate briefs.

        On appeal, Husband raises the following issues for our review.

              I.    Whether this appeal should be quashed in light
              of the [trial] court’s order of March 5, 2014[,] which
              stated that the report and recommendation of the
              [m]aster are adopted as a final order of court[, i.e.,
              “]the parties are advised of their right to file a
              motion for reconsideration pursuant to Pa.R.C.P.
              1930.2 (b) or a notice of appeal pursuant to
              Pa.R.A.P. 903[”?]

              II.   Whether the [trial] court erred in awarding
              [Wife] alimony in light of her substantial non-marital
              assets, in light of the ages of the parties and in light
              of the fact that the [m]aster’s recommendation of
              November 2011 recommended alimony of one
              year[,] which was to terminate in November 2012[?]

              III. Whether the [trial] court erred in substantially
              increasing []Husband’s [APL] obligation retroactive
              to December 9, 2010 in light of Wife’s substantial
              assets, in light of the parties ages and in light of the
              fact that Husband has been paying [APL] for a period
              of in excess of five years[?]

              IV.   Whether the [trial] court erred in awarding
              [Wife] payment toward her counsel fees given the
____________________________________________
3
    Appellant and the trial court have complied with Pa.R.A.P. 1925.


                                           -4-
J-A03013-15


            fact that she has substantial assets and given the
            fact that []Husband has been paying [APL] for in
            excess of five years together with medical insurance
            and given the further fact that the master originally
            ordered that [APL] was to terminate in February
            2012[?]

            V.    Whether the [trial] court erred in regard to its
            order concerning non[-]marital property because its
            subsequent order contradicts an order of the [trial]
            court after [m]aster’s hearing on or about November
            17, 2011[?]

            VI.    Whether the [trial] court erred in not
            permitting a hearing and/or a conference on the
            petition to modify [APL]/support[?]

            VII. Whether the [trial] court erred in not allowing
            the []Husband to take discovery including the
            deposition of the []Wife[?]

Husband’s Brief at 2-3.

      We initially address Wife’s motion to quash. In his notice of appeal,

Husband purports to appeal from the trial court’s March 7, 2014 order

denying the parties’ exceptions to the amended master’s report and

finalizing the trial court’s disposition of the parties’ economic claims. Wife

notes as follows.

            An appeal to the economic claims raised in a divorce
            action can only be filed to the divorce decree, which
            is the final order. In the instant matter, Husband
            filed an appeal to the order disposing of the
            exceptions filed to the divorce master’s report. For
            that reason alone, the instant appeal should be
            quashed.

Wife’s Brief at 8. We agree that the March 7, 2014 order is not a final order.




                                    -5-
J-A03013-15


              Unless otherwise permitted by statute or rule, an
              appeal will lie only from a final order. Pa.R.A.P. 341.
              A final order has been defined as one which ends the
              litigation or disposes of the entire case.        [Id.]
              Therefore, a pre-divorce decree distributing marital
              property is interlocutory. It cannot be reviewed until
              it has been rendered final by the entry of a decree in
              divorce.

Wilson v. Wilson, 828 A.2d 376, 378 (Pa. Super. 2003) (some citations

omitted).    However, Wife filed a praecipe for the entry of a final divorce

decree on March 13, 2014, and the trial court entered the final decree on

March 17, 2014. Thus, Husband’s April 4, 2014 notice of appeal was filed

after the entry of a final decree but merely referenced the wrong order.

Accordingly, this court’s jurisdiction is not implicated, and we will correct the

caption to reflect an appeal from the final decree.         See also Pa.R.A.P.

905(a)(5) (providing, “[a] notice of appeal filed after the announcement of a

determination but before the entry of an appealable order shall be treated as

filed after such entry and on the day thereof). For these reasons, we decline

to quash the appeal.

       Husband’s second issue asserts it was error for the trial court to award

any alimony to Wife under the circumstances of the case. Husband’s Brief at

16.   Instantly, the trial court adopted the master’s recommendation that

Wife receive $1,500.00 per month in alimony from Husband for 12 months.4

____________________________________________
4
  The suggested alimony award in the master’s amended recommendations
remained unchanged from the suggested award contained in his November
10, 2011 recommendations.


                                           -6-
J-A03013-15


See Master’s Recommendations to the Court, 11/10/11, at 1, ¶ 2; Master’s

Amended Recommendations to the Court, 9/9/13, 1, ¶ 2.            The trial court

rejected Husband’s exceptions to this award. Trial Court Order, 10/25/12,

at 4.

        Our review of a challenge to a trial court’s alimony award is subject to

the following standard.

              The role of an appellate court in reviewing alimony
              orders is limited; we review only to determine
              whether there has been an error of law or abuse of
              discretion by the trial court. Absent an abuse of
              discretion or insufficient evidence to sustain the
              support order, this Court will not interfere with the
              broad discretion afforded the trial court.

Smith v. Smith, 904 A.2d 15, 20 (Pa. Super. 2006) (citation omitted).

“Proper exercise of discretion requires the [trial] court to apply the Divorce

Code in a compassionate and reasonable manner so that the overriding goal

of effectuating justice between the parties may be achieved.” Edelstein v.

Edelstein, 582 A.2d 1074, 1078 (Pa. Super. 1990) (citation omitted),

appeal denied, 596 A.2d 157 (Pa. 1991).

              We previously have explained that ‘the purpose of
              alimony is not to reward one party and to punish the
              other, but rather to ensure that the reasonable
              needs of the person who is unable to support himself
              or herself through appropriate employment, are
              met.’ Alimony ‘is based upon reasonable needs in
              accordance with the lifestyle and standard of living
              established by the parties during the marriage, as
              well as the payor’s ability to pay.’       Moreover,
              ‘alimony following a divorce is a secondary remedy
              and is available only where economic justice and the
              reasonable needs of the parties cannot be achieved

                                      -7-
J-A03013-15


            by way of an equitable distribution award and
            development of an appropriate employable skill.’

Gates v. Gates, 933 A.2d 102, 106 (Pa. Super. 2007) (citation omitted,

emphasis in original), quoting Teodorski v. Teodorski, 857 A.2d 194, 200

(Pa. Super. 2004).    “The Divorce Code dictates that in determining the

nature, amount, duration and manner of payment of alimony, the court must

consider all relevant factors, including those statutorily prescribed for at 23

Pa.C.S.A. § 3701, Alimony, (b) Relevant Factors (1)-(17).”      Smith, supra

(internal quotation marks and citation omitted). “[T]he totality of the assets

and income actually available to the dependent spouse must be fairly

evaluated, regardless of the source from which they derive.”       Nemoto v.

Nemoto, 620 A.2d 1216, 1221 n. 6 (Pa. Super. 1993) (citation omitted).

      Husband identifies “[two] key factors which [he] believes the [m]aster

and the [trial] [c]ourt ignored when setting out the [r]ecommendation and

ultimate decision [] concerning alimony[.]”         Husband’s Brief at 16.

Specifically, Husband references Wife’s non-marital assets, including a

$770,000.00 inheritance, and his payment of APL since February 26, 2008.

Id. at 16, 17-18.

      Contrary to Husband’s assertion that these factors were “ignored,” the

master in fact considered these facts and weighed them against other

circumstances in this case to reach his recommendation of the alimony

award. The master explained his recommendation as follows.




                                     -8-
J-A03013-15


           Considering the various factors under § 3701 of the
           Divorce Code pertaining to alimony, particularly the
           substantial earnings and earnings capacity of
           Husband compared to that of Wife, the [m]aster
           believes an award of alimony is appropriate.
           Tempering the award of alimony, however, is the
           substantial separate estate of Wife, Wife’s choice not
           to seek to improve her income position since
           separation, and the period of substantial spousal
           support paid by Husband. The [m]aster specifically
           finds that the large separate estate of Wife
           significantly reduces her need for alimony to meet
           her reasonable needs.

Master’s Report to the Court, 11/10/11, at 20, ¶ N.

     Husband’s true complaint seems to be how the master and the trial

court gauged Wife’s non-marital property and her extended receipt of APL as

factors “tempering” her need for alimony, against the parties disparate

earning potential as justifying an alimony award. Husband’s Brief at 18-19.

Our review of the record indicates the master’s finding, as accepted by the

trial court, are amply supported.   Husband’s annual income in excess of

$200,000.00 compared to Wife’s annual income of $11,000.00 was certainly

one such consideration. Master’s Report to the Court, 11/10/11, at 5-6, ¶¶

7, 10. Accordingly, we discern no abuse of discretion by the trial court in

including an alimony award to Wife as part of its overall resolution of

achieving economic justice between Husband and Wife.        See Edelstein,

supra.

     In his third issue, Husband faults the trial court for imposing a

retroactive increase in his APL obligation to Wife.   Husband’s Brief at 19.


                                    -9-
J-A03013-15


Husband advances the same arguments he made relative to the trial court’s

alimony award discussed above, i.e., that due to Wife’s substantial non-

marital property and her past receipt of APL, no need for the additional APL

was shown. Id. at 20. Husband also claims the trial court erred because

the master’s recommendation after remand left him in a financially worse

position than before the remand. Id. at 21.

            The [m]aster awarded Husband []$37,920.00[] from
            the personal injury eye proceeds but then increased
            his [APL] payments []$43,266,63[]. Thus, Husband
            received marital property under the dictates … in
            Focht[] in the amount of []$37,920.00[]. Husband
            then lost []$43,266.63[] under the [m]aster’s
            calculations cornering [sic] [APL]. This was clearly in
            error.

Id.

      Our review of this issue is guided by the following.

            We review APL awards under an abuse of discretion
            standard. APL is “an order for temporary support
            granted to a spouse during the pendency of a
            divorce or annulment proceeding.”        23 Pa.C.S.A.
            § 3103. APL is designed to help the dependent
            spouse maintain the standard of living enjoyed while
            living with the independent spouse.        Also, and
            perhaps more importantly, APL is based on the need
            of one party to have equal financial resources to
            pursue a divorce proceeding when, in theory, the
            other party has major assets which are the financial
            sinews of domestic warfare. … [T]he purpose of APL
            is to provide the dependent spouse equal standing
            during the course of the divorce proceeding…. APL
            focuses on the ability of the individual who receives
            the APL during the course of the litigation to defend
            her/himself, and the only issue is whether the
            amount is reasonable for the purpose, which turns
            on the economic resources available to the spouse.

                                    - 10 -
J-A03013-15



            Additionally, [i]n ruling on a claim for [APL], the
            court should consider the following factors: the
            ability of the other party to pay; the separate estate
            and income of the petitioning party; and the
            character, situation, and surroundings of the parties.
            An award of [APL] may be modified or vacated by a
            change in circumstances…. It is the burden of the
            party seeking to modify an order of support to show
            by competent evidence that a change of
            circumstances justifies a modification.

Childress v. Bogosian, 12 A.3d 448, 463 (Pa. Super. 2011) (some internal

quotation marks, citations, and footnote omitted).

      To the extent, with this issue, Husband also faults the trial court’s

division of the personal injury award as marital property, our review is

guided by the following.

            Our standard of review in assessing the propriety of
            a marital property distribution is whether the trial
            court abused its discretion by a misapplication of the
            law or failure to follow proper legal procedure. An
            abuse of discretion is not found lightly, but only upon
            a showing of clear and convincing evidence.
            Moreover, it is within the province of the trial court
            to weigh the evidence and decide credibility and this
            Court will not reverse those determinations so long
            as they are supported by the evidence.

Yuhas v. Yuhas, 79 A.3d 700, 704 (Pa. Super. 2013) (en banc) (citations

omitted), appeal denied, 93 A.3d 464 (Pa. 2014).        “Our scope of review

requires us to measure the circumstances of the case against the objective

of effectuating economic justice between the parties in discerning whether

the trial court misapplied the law or failed to follow proper legal procedure.”

Gates, supra at 105 (citation omitted). “In determining the propriety of an

                                    - 11 -
J-A03013-15


equitable distribution award, courts must consider the distribution scheme as

a whole.” Beise v. Beise, 979 A.2d 892, 895 (Pa. Super. 2009) (citation

omitted).

              The weight to be given to [] statutory factors
              depends on the facts of each case and is within the
              court’s discretion. We will not reweigh them. We
              look at the distribution as a whole, in light of a trial
              court’s overall application of the factors enumerated
              at 23 Pa.C.S.A. § 3502(a). In addition we note, the
              trial court has the authority to divide the award as
              the equities presented in the particular case may
              require.

Busse v. Busse, 921 A.2d 1248, 1259-1260 (Pa. Super. 2007) (internal

quotation marks and citations omitted), appeal denied, 934 A.2d 1275 (Pa.

2007).

     In its initial report and recommendations to the trial court, the master,

following then prevailing precedent, did not treat Wife’s settlement proceeds

from her personal injury claim as marital property. Master’s Report to the

Court, 11/10/11, at 14-15, ¶ J.            Wife’s claim accrued during the marriage

but settlement occurred after the date of separation, and pursuant to this

Court’s decision in Pudlish, the master treated the settlement proceeds as

her non-marital property.            Id.    As noted, in response to the parties’

exceptions,    the   trial   court    directed      the   master   to   re-evaluate   his

recommendations of alimony, APL, and equitable distribution in light of our

Supreme Court’s decision in Focht. The Court in Focht overruled Pudlish

and held that an award for personal injury, the cause of action for which


                                           - 12 -
J-A03013-15


accrues during the marriage, is marital property irrespective of when a

settlement or judgment is obtained. Focht, supra at 674.

      On remand, the master noted that the settlement from Wife’s personal

injury claim for injury to her eye included $114,000.00 received by Wife and

$12,800.00 received by Husband for his loss of consortium claim. Master’s

Report to the Court on Remand, 9/9/13, at 8, ¶ H. The master recognized

that a portion of Wife’s settlement would have accounted for possible future

expenses and medical issues concerning Wife’s eye.         Id.   The master,

therefore, concluded a 60%/40% division of this $126,800.00 marital asset

in favor of Wife was equitable even though the remainder of the equitable

division of marital property remained 50%/50%. Id. The master also noted

that the portion of the settlement received by Wife had been considered

income to Wife for the purposes of the master’s calculations in determining

the prior APL award. Id. at 6, ¶ F. Therefore, the master recalculated the

parties’ income relative to the APL guidelines at Pa.R.C.P. 1910.16-4(a)

PART IV.    Id. at 9-10, ¶ I.    The master described the results of that

recalculation as follows.

            This results in [Wife’s] income being reduced by
            $3,377.78 per month. That decrease results in an
            increase in Husband’s [APL] obligation from
            $2,217.25 per month to $3,528.36 per month,
            retroactive to December 9, 2010. The change of
            $1,311.11 per month equates to 40% of the
            decrease in the income utilized for Wife, per the
            formula set forth at Pa.R.C.P. 1910.16-4(a), Part IV.”

Id.

                                    - 13 -
J-A03013-15


      Our review discloses the master and the trial court considered the

requisite statutory factors in determining the amended APL and equitable

distribution award, and we will not reweigh those factors.       See Busse,

supra.    We note there was nothing in the trial court’s remand order

directing the master, in applying Focht, to achieve an economically neutral

result vis-à-vis his original recommendations. See Trial Court Order,

10/25/12.   The master’s consideration of Wife’s potential future medical

needs justified the percentage distribution attached to the personal injury

claim proceeds, and the master’s recalculation of the APL award with the

adjusted income figures comports with support guidelines. Accordingly, we

conclude the trial court did not abuse its discretion in adopting the master’s

amended recommendations, increasing retroactively Wife’s APL award and

dividing the personal injury claim proceeds 60% to Wife and 40% to

Husband. See Gates, supra at 105.

      In his fourth issue, Husband challenges the trial court’s acceptance

and adoption of the master’s recommendation directing him to pay

$7,000.00 toward Wife’s counsel fees.        Husband’s Brief at 22.   Husband

cursorily advances similar arguments to those he raised in his first issue

objecting to the trial court’s alimony award to Wife, i.e., that the value of

Wife’s separate property and the long period she has received APL payments

from Husband undermine the trial court’s conclusion that an award of

counsel fees is warranted.   Id. at. 24.     Husband also contends that Wife


                                    - 14 -
J-A03013-15


submitted evidence of past counsel fees, for which she did not seek

contribution.   Id. at 23.   We review this issue in accordance with the

following standard.

                  We will reverse a determination of counsel fees
            and costs only for an abuse of discretion.        The
            purpose of an award of counsel fees is to promote
            fair administration of justice by enabling the
            dependent spouse to maintain or defend the divorce
            action without being placed at a financial
            disadvantage; the parties must be “on par” with one
            another.

                  Counsel fees are awarded based on the facts of
            each case after a review of all the relevant factors.
            These factors include the payor’s ability to pay, the
            requesting party’s financial resources, the value of
            the services rendered, and the property received in
            equitable distribution.

            Counsel fees are awarded only upon a showing of
            need.     In most cases, each party’s financial
            considerations will ultimately dictate whether an
            award of counsel fees is appropriate. Also pertinent
            to our review is that, in determining whether the
            court has abused its discretion, we do not usurp the
            court’s duty as fact finder.

Busse, supra at 1258 (internal quotation marks and citations omitted).

      At the time of the final hearing date before the master, Wife had

incurred in excess of $16,000.00 in counsel fees from her current counsel,

Michael Beltrami, Esquire, from the time of his appearance in the case on

February 13, 2009. See N.T., 2/3/11, at 239, Exhibits D-15 and D-15A. In

her pretrial statement, Wife sought an award for Husband to pay Attorney

Beltrami’s counsel fees. Wife’s Pre-Trial Statement, 12/8/10, at 5. She did


                                   - 15 -
J-A03013-15


not seek Husband’s contribution for fees she incurred from prior counsel

Martin Meyer, Esquire. Id. Nevertheless, Wife testified that she had been

billed more than $40,000.00 in fees from her former counsel.          Master’s

Report to the Court, 11/10/11, at 7, ¶ 17.

      Husband claims it was error for the master and the trial court to

consider Attorney Meyer’s bills in awarding counsel fees. Husband’s Brief at

23. We note that the trial court only gave partial relief for Wife’s claim for

counsel fees, awarding less than half of the fee charges incurred from her

current counsel.   Master’s Amended Recommendations, 9/9/13, at 2, ¶ 3.

Thus, the trial court did not direct Husband to pay Wife’s counsel fees

incurred from her original attorney.    Neither was it improper for the trial

court to consider the bills from Wife’s former counsel as part of its review of

“each party’s financial considerations.” Busse, supra at 1258. Further, we

discern no abuse of discretion by the trial court in its overall assessment of

the relevant factors in this case, and we decline to reweigh those factors in

isolation as urged by Husband. See id. at 1259-1260.

      Appellant next alleges it was an abuse of discretion for the trial court

to adopt and incorporate the master’s findings on remand relative to the

status of the parties’ non-marital property.   Husband’s Brief at 24.    In its

original report to the trial court, the master found that various items of

Husband’s non-marital personal property were in Wife’s possession at the

marital residence and needed to be returned to him within 30 days.


                                    - 16 -
J-A03013-15


Master’s Recommendations, 11/10/11, at 2, ¶ e, Schedule “C”.                  The trial

court, in its October 25, 2012 order remanding for reconsideration and

recalculation of alimony, APL, and equitable distribution in light of Focht,

specifically    stated,   “THIS    IS    NOT   AN    ORDER        RE-OPENING      THE

RECORD.”        Trial Court Order, 10/25/12, at 1, ¶ 3 (emphasis in original).

The trial court’s directive that the “evidence which had been submitted is the

evidence which will form the basis of the MASTER’s FINDINGS in his report.”

Id. (emphasis in original).        The trial court also directed the master to

consider its order of November 17, 2011, in preparing his report. Id. at 5.

That order directed, inter alia, that “the Master’s Report filed November 10,

2011 shall determine the distribution of all marital property.”             Trial Court

Order, 11/17/11, at 1, ¶ 3 (emphasis added).

      On       remand,    the   master   did   not   take   any   further   testimony.

Notwithstanding the foregoing admonitions, however, the master included

the following “supplemental” finding of fact.           “When [W]ife vacated the

residence, she left most of Husband’s personal property at the residence,

with the notable exception of an antique blue and white blanket ….”

Master’s Report to the Court on Remand, 9/9/13, at 2, ¶ 32.

      We conclude this finding is clearly without support in the record and

contradicts the trial court’s directions on remand.          Accordingly, we agree

with Husband that the trial court abused its discretion in adopting this

finding. Therefore, to the extent the trial court’s March 7, 2014 order can be


                                         - 17 -
J-A03013-15


construed as adopting a finding of fact that the parties’ non-marital property

has been returned or is in the possession of the appropriate party, the same

is hereby reversed as not being supported by any record evidence.         See

Yuhas, supra. Any dispute between the parties relative to compliance with

the November 10, 2011 master’s recommendation as adopted by the trial

court’s November 17, 2011 and October 25, 2012 orders, relative to the

disposition of the parties’ non-marital property, is the proper subject of an

enforcement action upon full development of a record.

      Accordingly, we reverse the trial courts adoption of the master’s

finding on remand relative to the parties’ compliance with the proper return

of their respective non-marital property.     Our reversal does not affect the

overall scheme of the trial court’s resolution of the economic issues, so no

remand to the trial court is required.

      In Husband’s final two issues, he faults the trial court for not

conducting a hearing on his petition for modification of APL and for not

permitting certain discovery. We note, however that neither of these issues

were included in Husband’s Rule 1925(b) statement or are reasonably

inferable from any of the issues included therein.     See Husband’s Concise

Statement of Errors Complained of on Appeal, 5/12/14.        Hence, we deem

the issues waived. “Any issues not raised in a Rule 1925(b) statement will

be deemed waived.” Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).

            Our Supreme Court intended the holding in
            [Commonwealth v. Lord, 719 A.2d 306 (Pa.

                                     - 18 -
J-A03013-15


            1998)] to operate as a bright-line rule, such that
            “failure to comply with the minimal requirements of
            Pa.R.A.P. 1925(b) will result in automatic waiver of
            the issues raised.” Commonwealth v. Schofield,
            585 Pa. 389, 888 A.2d 771, 774 (2005) (emphasis
            added); see also [Commonwealth v. Castillo, 888
            A.2d 775, 780 (2005)]. Given the automatic nature
            of this type of waiver, we are required to address the
            issue once it comes to our attention.

Greater Erie Indus. Development Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222, 223-224 (Pa. Super. 2014) (en banc).

      In sum, we affirm the decree of divorce and the trial court’s resolution

of the economic issues between the parties. Specifically, we affirm the trial

court’s alimony, APL, and equitable distribution orders.        However, we

reverse the trial court’s finding, contained in the master’s report on remand,

relative to status of the parties’ return of their respective non-marital

property.   Any dispute arising on that issue may be addressed in an

appropriate enforcement action.

      Decree affirmed in part and reversed in part. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2015




                                    - 19 -